OetoN, J.
The first count of the complaint is for work and labor for one year, and for balance due of $104. As to this count the evidence tended to show that the defendant promised to pay this balance on demand, at sis per cent, interest. In respect to this demand several objections and assignments of error are based upon the claim of the learned counsel of the defendant and appellant that it was for money loaned and not for work and labor. It was clearly a balance due for work and labor, and time given for payment. The promise was verbal, and, if not founded upon the consideration stated, it would be void. It was clearly proper to charge the work and labor as the consideration of the promise to pay the balance due thereon on demand, with interest. There was certainly no variance.
The second cpunt is for work and labor for five and a half months at $18.15 per month. The evidence tended to show that the plaintiff hired out to the defendant for one year for $18.75 per month, or $225 per year, and that the plaintiff worked the time stated, and then left the service of the defendant on the ground and for'the reason that he was abused and insulted continuously by the wife and family of the defendant, with his knowledge, which treatment in the household was unendurable. The testimony of the plaintiff was that, when he informed the defendant that he should quit his employment for that reason, the defendant said “ he wouldn’t have me,” — said “he had another man;” and the evidence tended strongly to show that he left the employment of the defendant with his consent. But the jury found that it was not with his consent, but that he left for reasonable cause, and that the defendant sustained no damage by reason thereof. It was certainly incumbent upon the defendant to see that the plaintiff was reasonably well treated as a mem*246ber of bis family. We think the verdict is sustained by the evidence.
The errors complained of do not seem to have affected the substantial justice of the case, and should therefore be disregarded. We therefore affirm the judgment on its merits. It must be reversed, however, as to the costs. The case was within the jurisdiction of a justice, and the complaint was not verified. As we construe subd. 6, sec. 2918, R. S., as amended by ch. 52, Laws of 1881, and subd. Y, sec. 2918, and sec. 2921, R. S., in such a case, the costs cannot be taxed at more than $15.
By the GourL — ■ The judgment of the county court on the merits of the cause is affirmed, and the judgment as to costs is reversed, and the cause remanded with direction to so adjust the costs. No costs will be recovered in this court, except the appellant will pay the clerk’s costs.